Exhibit 10.10
 
FUND ACCOUNTING SERVICING AGREEMENT


THIS AGREEMENT is made and entered into as of this 18th day of March, 2011, by
and between BUSINESS DEVELOPMENT CORPORATION OF AMERICA, LLC, a Maruyland
corporation (the “Fund”), and U.S. Bancorp Fund Services, LLC, a Wisconsin
limited liability company (“USBFS”).


WHEREAS, the Fund is a non-diversified, closed-end management investment company
that has been elected to be treated as a business development company under the
Investment Copmany Act of 1940, as amended (the “1940 Act”);


WHEREAS, USBFS is, among other things, in the business of providing fund
accounting services to investment companies; and


WHEREAS, the Fund desires to retain USBFS to provide fund accounting services to
the Fund.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:


1.
Appointment of USBFS as Fund Accountant

 
The Fund hereby appoints USBFS as fund accountant of the Fund on the terms and
conditions set forth in this Agreement, and USBFS hereby accepts such
appointment and agrees to perform the services and duties set forth in this
Agreement.


2.
Services and Duties of USBFS



USBFS shall provide the following fund accounting services for the Fund:


A.           Portfolio Accounting Services:


 
(1)
Maintain portfolio records on a trade date+1 basis using security trade
information communicated from the Fund.



 
(2)
For each valuation date, obtain prices from a pricing source approved by the
Board of Directors of the Fund (the “Board of Directors” or the “Directors”) and
apply those prices to the portfolio positions.  For those securities where
market quotations are not readily available, the Board of Directors, or a
designee thereof, shall provide, in good faith, the fair value for such
securities.



 
(3)
Identify interest and dividend accrual balances as of each valuation date and
calculate gross earnings on investments for the accounting period.


 
1

--------------------------------------------------------------------------------

 



 
(4)
Determine gain/loss on security sales and identify them as short-term or
long-term; account for periodic distributions of gains or losses to shareholders
and maintain undistributed gain or loss balances as of each valuation date.



B.           Expense Accrual and Payment Services:


 
(1)
For each valuation date, record the expense accrual amounts as directed by the
Fund as to methodology, rate or dollar amount.



 
(2)
Record payments for expenses upon receipt of written authorization from the
Fund.



 
(3)
Account for expenditures and maintain expense accrual balances at the level of
accounting detail, as agreed upon by USBFS and the Fund.



 
(4)
Provide expense accrual and payment reporting.



C.           Fund Valuation and Financial Reporting Services:


 
(1)
Account for Fund share repurchases, tenders, sales, exchanges, transfers,
dividend reinvestments, and other Fund share activity as reported by the Fund’s
transfer agent on a timely basis.



 
(2)
Apply equalization accounting as directed by the Fund.



 
(3)
Determine net investment income (earnings) for the Fund as of each valuation
date.  Account for periodic distributions of earnings to shareholders and
maintain undistributed net investment income balances as of each valuation date.



 
(4)
Maintain a general ledger and other accounts, books, and financial records for
the Fund in the form as agreed upon.



 
(5)
Determine the net asset value of the Fund according to the accounting policies
and procedures set forth in the Fund's Prospectus or other operative documents.



 
(6)
Calculate per share net asset value, per share net earnings, and other per share
amounts reflective of Fund operations at such time as required by the nature and
characteristics of the Fund.



 
(7)
Communicate, at an agreed upon time, the per share price for each valuation date
to parties as agreed upon from time to time.


 
2

--------------------------------------------------------------------------------

 



 
(8)
Prepare monthly reports that document the adequacy of accounting detail to
support month-end ledger balances.



D.           Tax Accounting Services:


 
(1)
Maintain accounting records for the investment portfolio of the Fund to support
the tax reporting required for Internal Revenue Service defined regulated
investment companies.



 
(2)
Maintain tax lot detail for the Fund’s investment portfolio.



 
(3)
Calculate taxable gain/loss on security sales using the tax lot relief method
designated by the Fund.



 
(4)
Provide the necessary financial information to support the taxable components of
income and capital gains distributions to the Fund’s transfer agent to support
tax reporting to the shareholders.



E.           Compliance Control Services:


 
(1)
Support reporting to regulatory bodies and support financial statement
preparation by making the Fund's accounting records available to the Fund, the
Securities and Exchange Commission (the “SEC”), and the outside auditors.



 
(2)
Maintain accounting records according to the 1940 Act and regulations provided
thereunder.





F.           USBFS will perform the following accounting functions on a monthly
basis:


 
(1)
Reconcile cash and investment balances of the Fund with the Fund’s custodian,
and provide the Fund with the beginning cash balance available for investment
purposes.



 
(2)
Transmit or mail a copy of the portfolio valuation to the Fund.



 
(3)
Review the impact of current day’s activity on a per share basis, and review
changes in market value.



G.           In addition, USBFS will:


 
(1)
Prepare monthly security transactions listings.


 
3

--------------------------------------------------------------------------------

 



 
(2)
Supply various statistical data as requested by the Fund on an ongoing basis.



 
(3)
Prepare a monthly reconciliation between the Fund’s cash portfolio as held on
USBFS’ accounting records and the Fund’s internal records.



3.
License of Data; Warranty; Termination of Rights



 
A.
The valuation information and evaluations being provided to the Fund by USBFS
pursuant hereto (collectively, the “Data”) is being licensed, not sold, to the
Fund.  The Fund  has a limited license to use the Data only for purposes
necessary to valuing the Fund’s assets and reporting to regulatory bodies (the
“License”).  The Fund does not have any license nor right to use the Data for
purposes beyond the intentions of this Agreement including, but not limited to,
resale to other users or use to create any type of historical database.  The
License is non-transferable and not sub-licensable.  The Fund’s right to use the
Data cannot be passed to or shared with any other entity.



The Fund acknowledges the proprietary rights that USBFS and its suppliers have
in the Data.


 
B.
THE FUND HEREBY ACCEPTS THE DATA AS IS, WHERE IS, WITH NO WARRANTIES, EXPRESS OR
IMPLIED, AS TO MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OR ANY OTHER MATTER.



 
C.
USBFS may stop supplying some or all Data to the Fund if USBFS’ suppliers
terminate any agreement to provide Data to USBFS.  Also, USBFS may stop
supplying some or all Data to the Fund if USBFS reasonably believes that the
Fund is using the Data in violation of the License, or breaching its duties of
confidentiality provided for hereunder, or if any of USBFS’ suppliers demand
that the Data be withheld from the Fund.  USBFS will provide notice to the Fund
of any termination of provision of Data as soon as reasonably possible.



4.
Pricing of Securities



 
A.
For each valuation date, USBFS shall obtain prices from a pricing source
recommended by USBFS and approved by the Board of Directors and apply those
prices to the portfolio positions of the Fund.  For those securities where
market quotations are not readily available, the Board of Directors shall
approve, in good faith, procedures for determining the fair value for such
securities.



If the Fund desires to provide a price that varies from the price provided by
the pricing source, the Fund shall promptly notify and supply USBFS with the
price of any such security on each valuation date.  All pricing changes made by
the Fund will be in writing and must specifically identify the securities to be
changed by CUSIP, name of security, new price or rate to be applied, and, if
applicable, the time period for which the new price(s) is/are effective.

 
4

--------------------------------------------------------------------------------

 



 
B.
In the event that the Fund at any time receives Data containing evaluations,
rather than market quotations, for certain securities or certain other data
related to such securities, the following provisions will apply:  (i) evaluated
securities are typically complicated financial instruments.  There are many
methodologies (including computer-based analytical modeling and individual
security evaluations) available to generate approximations of the market value
of such securities, and there is significant professional disagreement about
which method is best.  No evaluation method, including those used by USBFS and
its suppliers, may consistently generate approximations that correspond to
actual “traded” prices of the securities; (ii) methodologies used to provide the
pricing portion of certain Data may rely on evaluations; however, the Fund
acknowledges that there may be errors or defects in the software, databases, or
methodologies generating the evaluations that may cause resultant evaluations to
be inappropriate for use in certain applications; and (iii) the Fund assumes all
responsibility for edit checking, external verification of evaluations, and
ultimately the appropriateness of using Data containing evaluations, regardless
of any efforts made by USBFS and its suppliers in this respect.



5.
Changes in Accounting Procedures



Any resolution passed by the Board of Directors that affects accounting
practices and procedures under this Agreement shall be effective upon written
receipt of notice and acceptance by USBFS.


6.
Changes in Equipment, Systems, Etc.



USBFS reserves the right to make changes from time to time, as it deems
advisable,relating to its systems, programs, rules, operating schedules and
equipment, so long assuch changes do not adversely affect the services provided
to the Fund underthis Agreement


7.
Compensation



USBFS shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit A hereto (as
amended from time to time).  The Fund shall pay all fees and reimbursable
expenses within thirty (30) calendar days following receipt of the billing
notice, except for any fee or expense subject to a good faith dispute.  The Fund
shall notify USBFS in writing within thirty (30) calendar days following receipt
of each invoice if the Fund is disputing any amounts in good faith.  The Fund
shall settle such disputed amounts within ten (10) calendar days of the day on
which the parties agree to the amount to be paid.  With the exception of any fee
or expense the Fund is disputing in good faith as set forth above, unpaid
invoices shall accrue a finance charge of one and one-half percent (1½%) per
month, after the due date.  Notwithstanding anything to the contrary, amounts
owed by the Fund to USBFS shall only be paid out of the assets and property of
the particular party involved.

 
5

--------------------------------------------------------------------------------

 



8.
Representations and Warranties



 
A.
The Fund hereby represents and warrants to USBFS, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:



 
(1)
It is duly organized and existing under the laws of the jurisdiction of their
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its respective obligations hereunder;



 
(2)
This Agreement has been duly authorized, executed and delivered by the the Fund
in accordance with all requisite action and constitutes a valid and legally
binding obligation of the the Fund, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting the rights and remedies of
creditors and secured parties; and



 
(3)
It is conducting their business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its charters, bylaws or any contract binding it or affecting their
property which would prohibit its execution or performance of this Agreement.



 
B.
USBFS hereby represents and warrants to the Fund, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:



 
(1)
It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;



 
(2)
This Agreement has been duly authorized, executed and delivered by USBFS in
accordance with all requisite action and constitutes a valid and legally binding
obligation of USBFS, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;
and


 
6

--------------------------------------------------------------------------------

 



 
(3)
It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its charter, bylaws or any contract binding it or affecting its
property which would prohibit its execution or performance of this Agreement.



9.
Standard of Care; Indemnification; Limitation of Liability



 
A.
USBFS shall exercise reasonable care in the performance of its duties under this
Agreement.  Neither USBFS nor its suppliers shall be liable for any error of
judgment or mistake of law or for any loss suffered by the Fund or any third
party in connection with its duties under this Agreement, including losses
resulting from mechanical breakdowns or the failure of communication or power
supplies beyond USBFS’ control, except a loss arising out of or relating to
USBFS’ refusal or failure to comply with the terms of this Agreement or from its
bad faith, negligence, or willful misconduct in the performance of its duties
under this Agreement.  Notwithstanding any other provision of this Agreement, if
USBFS has exercised reasonable care in the performance of its duties under this
Agreement, the Fund shall indemnify and hold harmless USBFS and its suppliers
from and against any and all claims, demands, losses, expenses, and liabilities
of any and every nature (including reasonable attorneys’ fees) that USBFS or its
suppliers may sustain or incur or that may be asserted against USBFS or its
suppliers by any person arising out of or related to (X) any action taken or
omitted to be taken by it in performing the services hereunder (i) in accordance
with the foregoing standards, or (ii) in reliance upon any written or oral
instruction provided to USBFS by any duly authorized officer of the Fund, as
approved by the Board of Directors of the Fund, or (Y) the Data, or any
information, service, report, analysis or publication derived therefrom, except
for any and all claims, demands, losses, expenses, and liabilities arising out
of or relating to USBFS’ refusal or failure to comply with the terms of this
Agreement or from its bad faith, negligence or willful misconduct in the
performance of its duties under this Agreement.  This indemnity shall be a
continuing obligation of the Fund, its successors and assigns, notwithstanding
the termination of this Agreement.  As used in this paragraph, the term “USBFS”
shall include USBFS’ directors, officers and employees.



The Fund acknowledges that the Data is intended for use as an aid to
institutional investors, registered brokers or professionals of similar
sophistication in making informed judgments concerning securities.  The Fund
accepts responsibility for, and acknowledges it exercises its own independent
judgment in, its selection of the Data, its selection of the use or intended use
of such, and any results obtained.  Nothing contained herein shall be deemed to
be a waiver of any rights existing under applicable law for the protection of
investors.

 
7

--------------------------------------------------------------------------------

 



USBFS shall indemnify and hold the Fund harmless from and against any and all
claims, demands, losses, expenses, and liabilities of any and every nature
(including reasonable attorneys' fees) that the Fund may sustain or incur or
that may be asserted against the Fund by any person arising out of any action
taken or omitted to be taken by USBFS as a result of USBFS’ refusal or failure
to comply with the terms of this Agreement, or from its bad faith, negligence,
or willful misconduct in the performance of its duties under this
Agreement.  This indemnity shall be a continuing obligation of USBFS, its
successors and assigns, notwithstanding the termination of this Agreement.  As
used in this paragraph, the term “Fund” shall include the Fund’s directors,
officers and employees.


In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, USBFS shall take all reasonable steps to minimize
service interruptions for any period that such interruption continues.  USBFS
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown at the expense of
USBFS.  USBFS agrees that it shall, at all times, have reasonable contingency
plans with appropriate parties, making reasonable provision for emergency use of
electrical data processing equipment to the extent appropriate equipment is
available.  Representatives of the Fund shall be entitled to inspect USBFS’
premises and operating capabilities at any time during regular business hours of
USBFS, upon reasonable notice to USBFS.  Moreover, USBFS shall provide the Fund,
at such times as the Fund may reasonably require, copies of reports rendered by
independent accountants on the internal controls and procedures of USBFS
relating to the services provided by USBFS under this Agreement.


Notwithstanding the above, USBFS reserves the right to reprocess and correct
administrative errors at its own expense.


In no case shall either party be liable to the other for (i) any special,
indirect or consequential damages, loss of profits or goodwill (even if advised
of the possibility of such); (ii) any delay by reason of circumstances beyond
its control, including acts of civil or military authority, national
emergencies, labor difficulties, fire, mechanical breakdown, flood or
catastrophe, acts of God, insurrection, war, riots, or failure beyond its
control of transportation or power supply; or (iii) any claim that arose more
than one year prior to the institution of suit therefore.


 
B.
In order that the indemnification provisions contained in this section shall
apply, it is understood that if in any case the indemnitor may be asked to
indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
promptly advised of all pertinent facts concerning the situation in question,
and it is further understood that the indemnitee will use all reasonable care to
notify the indemnitor promptly concerning any situation that presents or appears
likely to present the probability of a claim for indemnification.  The
indemnitor shall have the option to defend the indemnitee against any claim that
may be the subject of this indemnification.  In the event that the indemnitor so
elects, it will so notify the indemnitee and thereupon the indemnitor shall take
over complete defense of the claim, and the indemnitee shall in such situation
initiate no further legal or other expenses for which it shall seek
indemnification under this section.  The indemnitee shall in no case confess any
claim or make any compromise in any case in which the indemnitor will be asked
to indemnify the indemnitee except with the indemnitor’s prior written consent.


 
8

--------------------------------------------------------------------------------

 



 
C.
The indemnity and defense provisions set forth in this Section 9 shall
indefinitely survive the termination and/or assignment of this Agreement.



 
D.
If USBFS is acting in another capacity for the Fund pursuant to a separate
agreement, nothing herein shall be deemed to relieve USBFS of any of its
obligations in such other capacity.



10.
Proprietary and Confidential Information



USBFS agrees on behalf of itself and its directors, officers, and employees to
treat confidentially and as proprietary information of the Fund all records and
other information relative to the Fund and prior, present, or potential
shareholders of the Fund (and clients of said shareholders) including all
shareholder trading information, and not to use such records and information for
any purpose other than the performance of its responsibilities and duties
hereunder, except after prior notification to and approval in writing by the
Fund, which approval shall not be unreasonably withheld and may not be withheld
where USBFS may be exposed to civil or criminal contempt proceedings for failure
to comply, when requested to divulge such information by duly constituted
authorities, or when so requested by the Fund.  USBFS acknowledges that it may
come into possession of material nonpublic information with respect to the Fund
and confirms that it has in place effective procedures to prevent the use of
such information in violation of applicable insider trading laws.


Further, USBFS will adhere to the privacy policies adopted by the Fund pursuant
to Title V of the Gramm-Leach-Bliley Act, as may be modified from time to time
(the “Act”).  Notwithstanding the foregoing, USBFS will not share any nonpublic
personal information concerning any of the Fund’s shareholders to any third
party unless specifically directed by the Fund or allowed under one of the
exceptions noted under the Act.


11.
Term of Agreement; Amendment



This Agreement shall become effective as of the date first written above and
will continue in effect for a period of three (3) years.  This Agreement may be
terminated by either party upon giving ninety (90) days prior written notice to
the other party or such shorter period as is mutually agreed upon by the
parties.  Notwithstanding the foregoing, this Agreement may be terminated by any
party upon the breach of the other party of any material term of this Agreement
if such breach is not cured within fifteen (15) days of notice of such breach to
the breaching party.  This Agreement may not be amended or modified in any
manner except by written agreement executed by USBFS and the Fund, and
authorized or approved by the Board of Directors.

 
9

--------------------------------------------------------------------------------

 



12.
Records



USBFS shall keep records relating to the services to be performed hereunder in
the form and manner, and for such period, as it may deem advisable and is
agreeable to the Fund, but not inconsistent with the rules and regulations of
appropriate government authorities, in particular, Section 31 of the 1940 Act
and the rules thereunder.  USBFS agrees that all such records prepared or
maintained by USBFS relating to the services to be performed by USBFS hereunder
are the property of the Fund and will be preserved, maintained, and made
available in accordance with such applicable sections and rules of the 1940 Act
and will be promptly surrendered to the Fund on and in accordance with its
request.  USBFS agrees to provide any records necessary to the Fund to comply
with the Fund’s disclosure controls and procedures adopted in accordance with
the Sarbanes-Oxley Act of 2002 (the “SOX Act).  Without limiting the generality
of the foregoing, the USBFS shall cooperate with the Fund and assist the Fund as
necessary by providing information to enable the appropriate officers of the
Fund to execute any required certifications.


13.
Governing Law



This Agreement shall be construed in accordance with the laws of the State of
Wisconsin, without regard to conflicts of law principles.  To the extent that
the applicable laws of the State of Wisconsin, or any of the provisions herein,
conflict with the applicable provisions of the 1940 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1940 Act or any rule or order of the SEC thereunder.


14.
Duties in the Event of Termination



In the event that, in connection with termination, a successor to any of USBFS’
duties or responsibilities hereunder is designated by the Fund by written notice
to USBFS, USBFS will promptly, upon such termination and at the expense of the
Fund, transfer to such successor all relevant books, records, correspondence and
other data established or maintained by USBFS under this Agreement in a form
reasonably acceptable to the Fund (if such form differs from the form in which
USBFS has maintained the same, the Fund shall pay any expenses associated with
transferring the data to such form), and will cooperate in the transfer of such
duties and responsibilities, including provision for assistance from USBFS’
personnel in the establishment of books, records and other data by such
successor.  If no such successor is designated, then such books, records and
other data shall be returned to the Fund.

 
10

--------------------------------------------------------------------------------

 



15.
No Agency Relationship



Nothing herein contained shall be deemed to authorize or empower USBFS to act as
agent for the other party to this Agreement, or to conduct business in the name,
or for the account, of the other party to this Agreement.


16.
Data Necessary to Perform Services



The Fund or its agent shall furnish to USBFS the data necessary to perform the
services described herein at such times and in such form as mutually agreed
upon.  If USBFS is also acting in another capacity for the Fund, nothing herein
shall be deemed to relieve USBFS of any of its obligations in such capacity.


17.
Notification of Error



The Fund will notify USBFS of any discrepancy between USBFS and the Fund,
including, but not limited to, failing to account for a security position in the
Fund’s portfolio, by the later of: within five (5) business days after receipt
of any reports rendered by USBFS to the Fund; within five (5) business days
after discovery of any error or omission not covered in the balancing or control
procedure, or within five (5) business days of receiving notice from any
shareholder.


18.
Compliance with Laws



The Fund has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to compliance with the 1940 Act,
the Code, the SOX Act, the USA PATRIOT Act of 2002 and the policies and
limitations of the Fund relating to its respective portfolio investments as set
forth in their current prospectus and statements of additional information.
USBFS’ services hereunder shall not relieve the Fund of its responsibilities for
assuring such compliance or the Board of Directors’ oversight responsibility
with respect thereto.


19.
Assignment



This Agreement may not be assigned by either party without the prior written
consent of the other party.

 
11

--------------------------------------------------------------------------------

 



20.
Notices



Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, upon delivery after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:


Notice to USBFS shall be sent to:


U.S. Bancorp Fund Services, LLC
777 East Wisconsin Avenue
MK-WI-J1S
Milwaukee, WI  53202


and notice to the Fund shall be sent to:


Business Development Corporation of America
405 Park Avenue, 15th Floor
New York, NY 10022


21.
Entire Agreement



This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, arrangements and
understandings, whether written or oral.

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.






BUSINESS DEVELOPMENT CORPORATION OF AMERICA
 
U.S. BANCORP FUND SERVICES, LLC
                   
By:
/s/ Brian S. Block   
By:
/s/ Joe D. Redwine           
Title:
EVP & CFO   
Title:
President 








 
13

--------------------------------------------------------------------------------

 

Exhibit A
to the Fund Accounting Servicing Agreement


FEES


Fund Accounting Services Per Fund*
$30,000 on the first $100 million
2 basis points on the next $200 million
1 basis point on the balance
 
Services Included in Annual Fee Per Fund
 
 
§
Advisor Information Source Web portal



NOTE: All schedules subject to change depending upon the use of derivatives –
options, futures, short sales, etc.  Conversion, multiple classes, master/feeder
and multiple manager funds, and extraordinary services quoted separately.


Out-Of-Pocket Expenses
Including but not limited to pricing services, corporate action services, fair
value pricing services, factor services, customized reporting, third-party data
provider costs, postage, stationery, programming, special reports, proxies,
insurance, EDGAR filing, retention of records, federal and state regulatory
filing fees, expenses from Board of directors meetings, third party auditing and
legal expenses, and conversion expenses (if necessary), CCO team travel related
costs to perform due diligence reviews at advisor or sub-advisor facilities,
expenses incurred in the safekeeping, delivery and receipt of securities,
shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and
extraordinary expenses based upon complexity.


Additional Services
Available but not included above are the following services – legal
administration (e.g., registration statement update), Section 15(c) reporting,
daily compliance testing (Charles River), electronic Board materials, and
additional services mutually agreed upon.


Pricing Services
§
$0.15 Domestic and Canadian Equities/Options

§
$0.50 Corp/Gov/Agency Bonds/International Equities/Futures/Currency Rates

§
$0.80 CMOs/Municipal Bonds/Money Market Instruments/International Bonds

§
$2.25 /Fund per Day - Bank Loans

§
$3.00 /Fund per Day - Credit Default Swaps/Swaptions

§
$1.50 /Fund per Day - Basic Interest Rate Swaps

§
$125 /Fund per Month - Mutual Fund Pricing

§
$2.00 /Foreign Equity Security per Month for Corporate Action Service

§
$1.00 /Domestic Equity Security per Month for Corporate Action Service

§
$125 /Month Manual Security Pricing (>10/day)



Factor Services (BondBuyer)
§
$1.50 /CMO/Month

§
$0.25 /Mortgage Backed/Month

§
$300 /Month Minimum/Fund Group



Fair Value Services (FT Interactive)
§
$0.60 on the First 100 Securities/Day

§
$0.44 on the Balance of Securities/Day



NOTE: Prices above are based on using IDC as the primary pricing service and are
subject to change.  Use of alternative sources may result in additional fees.


*Subject to annual CPI increase, Milwaukee MSA.
Fees are billed monthly.
 
 
14

--------------------------------------------------------------------------------

 
